— Judgment and order reversed and new trial granted, with costs to appellant to abide event. Held: 1. That the plaintiff failed to show the defendant guilty of actionable negligence. 2. That even assuming that the defendant was negligent in maintaining the unguarded gas jet burning in the hallway from which the fire originated, such negligence was not a proximate cause of the plaintiff’s injuries. All concurred, except Kruse, P. J., and Lambert, J., who dissented upon the ground that although the burning gas jet was erroneously eliminated on the trial as a proximate cause, the verdict may be sustained upon the ground that the defendant’s president negligently directed the plaintiff to take the burning bale from the building; whether defendant’s president was negligent or merely erred in judgment was a question of fact.